UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1610



In Re:   SAMUEL TIJUAN JONES, a/k/a Tito,

                Petitioner.



                 On Petition for Writ of Mandamus.
                       (6:06-cr-00398-HFF-1)



Submitted:   September 11, 2008        Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Samuel Tijuan Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Tijuan Jones petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

seeking reduction of his sentence pursuant to 18 U.S.C. § 3582(c)

(2000).   He seeks an order from this court directing the district

court to act.     We find there has been no undue delay in the

district court. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the mandamus petition.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         PETITION DENIED




                                    2